DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 6/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the air tensioner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12, 14-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Horino et al. (2008/0197168).
Regarding claim 1, Horino discloses a method for automatically threading wire in a wire bonding apparatus, comprising the steps of: extending a wire tail of a wire from a wire spool 28 and locating the wire tail in a wire locating device 31; positioning the wire tail at a straightening location of the wire locating device (created by tension); straightening the wire tail at the straightening location with a wire manipulating device and conveying the straightened wire tail to a threading location; and with a wire threading device, receiving the straightened wire tail at the threading location and threading the straightened wire tail through a capillary of the wire bonding apparatus (paragraph 0056-0058).  
Regarding claim 2, Horino discloses that the wire locating device defines a positioning aperture (curved surface aperture that leads to 55) shaped to receive and guide the wire tail to the wire straightening location (figure 9, paragraph 0058).  
Regarding claim 3, Horino discloses that the positioning aperture is defined by a pair of converging opposing faces (two 55 parts) which converge at a positioning face 41 (figure 9).  

Regarding claim 5, Horino discloses that the step of positioning the wire tail at the straightening location further comprises urging the wire tail which extends through the positioning aperture towards the positioning face with a wire tail urging device incorporated in the wire locating device (figure 9, paragraphs 0056-0058).  
Regarding claim 6, Horino discloses that the wire tail urging device comprises an airflow generator/pump and nozzle 42, 74 which generates an airflow to urge the wire tail extending through the positioning aperture towards the positioning face (paragraphs 0056-0058, figure 9).  
Regarding claim 7, Horino discloses that the airflow generator further retains the wire tail extending through the positioning aperture against the positioning face (tension) (paragraphs 0056-0058, figure 9).  
Regarding claim 12, Horino discloses the step of inducing a tension in the wire via an air tensioner while pulling the straightened wire tail to the threading location (paragraphs 0056-0058, figure 9).  
Regarding claim 14, Horino discloses the step of guiding the straightened wire tail with at least one wire guide comprised in the wire threading device towards the capillary (paragraphs 0056-0058, figures 1 and 9).  
Regarding claim 15, Horino discloses that the wire guide comprises a slotted guiding channel 55 having an elongate slot extending along its axial length aligned with the air tensioner and the capillary (figure 9, paragraphs 0056-0058).  

Allowable Subject Matter
Claims 8-11, 13, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIN B SAAD/Primary Examiner, Art Unit 1735